
	

114 HR 2728 IH: Youth Justice Act of 2015
U.S. House of Representatives
2015-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2728
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2015
			Mr. Scott of Virginia (for himself, Ms. Bass, Mr. Cárdenas, Ms. Jackson Lee, and Mr. Richmond) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To reauthorize and improve the Juvenile Justice and Delinquency Prevention Act of 1974, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Youth Justice Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Declaration of purpose and definitions
				Sec. 101. Purposes.
				Sec. 102. Definitions.
				Title II—Juvenile justice and delinquency prevention
				Sec. 201. Concentration of Federal efforts.
				Sec. 202. Coordinating Council on Juvenile Justice and Delinquency Prevention.
				Sec. 203. Annual report.
				Sec. 204. Allocation of funds.
				Sec. 205. State plans.
				Sec. 206. Authority to make grants.
				Sec. 207. Grants to Indian tribes.
				Sec. 208. Research and evaluation; statistical analyses; information dissemination.
				Sec. 209. Training and technical assistance.
				Sec. 210. Incentive grants for State and local programs.
				Sec. 211. Administrative authority.
				Sec. 212. Technical and conforming amendments.
				Title III—Incentive grants for local delinquency prevention programs
				Sec. 301. Definitions.
				Sec. 302. Grants for delinquency prevention programs.
				Sec. 303. Technical and conforming amendment.
				Title IV—Miscellaneous provisions
				Sec. 401. Evaluation by Government Accountability Office.
				Sec. 402. Authorization of appropriations.
				Sec. 403. Accountability and oversight.
				Title V—Juvenile accountability block grants
				Sec. 501. Grant eligibility.
			
		IDeclaration of purpose and definitions
 101.PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
 (1)in paragraph (2), by striking and at the end; (2)in paragraph (3), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (4)to support a trauma-informed continuum of programs (including delinquency prevention, intervention, mental health, behavioral health, and substance abuse treatment, and aftercare) to address the needs of at-risk youth and youth who come into contact with the justice system..
 102.DefinitionsSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
 (1)in paragraph (8), by amending subparagraph (C) to read as follows:  (C)an Indian tribe; or;
 (2)by amending paragraph (18) to read as follows:  (18)the term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a);;
 (3)in paragraph (22), by striking or confine adults and all that follows and inserting or confine adult inmates;; (4)by amending paragraph (25) to read as follows:
					
 (25)the term sight or sound contact means any physical, clear visual, or verbal contact, that is not brief and inadvertent;; (5)by amending paragraph (26) to read as follows:
					
 (26)the term adult inmate— (A)means an individual who—
 (i)has reached the age of full criminal responsibility under applicable State law; and (ii)has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of a criminal charge offense; and
 (B)does not include an individual who— (i)at the time of the time of the offense, was younger than the maximum age at which a youth can be held in a juvenile facility under applicable State law; and
 (ii)was committed to the care and custody of a juvenile correctional agency by a court of competent jurisdiction or by operation of applicable State law;;
 (6)in paragraph (28), by striking and at the end; (7)in paragraph (29), by striking the period at the end and inserting a semicolon; and
 (8)by adding at the end the following:  (30)the term core requirements means the requirements described in paragraphs (11), (12), (13), (14), and (15) of section 223(a);
 (31)the term chemical agent means a spray used to temporarily incapacitate a person, including oleoresin capsicum spray, tear gas, and 2-chlorobenzalmalononitrile gas;
 (32)the term isolation— (A)means any instance in which a youth is confined alone for more than 10 minutes in a room or cell; and
 (B)does not include confinement during regularly scheduled sleeping hours, or for not more than 1 hour during any 24-hour period in the room or cell in which the youth usually sleeps, protective confinement (for injured youths or youths whose safety is threatened), separation based on an approved treatment program, limited confinement that is requested by the youth, or the separation of the youth from a group in a non-locked setting for the purpose of calming;
 (33)the term restraints has the meaning given that term in section 591 of the Public Health Service Act (42 U.S.C. 290ii); (34)the term evidence-based means a program or practice for which the Administrator has determined that—
 (A)casual evidence documents a relationship between the practice and its intended outcome, based on measures of the direction and size of a change, and the extent to which a change may be attributed to the practice; and
 (B)the use of scientific methods rules out, to the extent possible, alternative explanations for the documented change;
 (35)the term scientific methods means— (A)evaluation by an experimental trial, in which participants are randomly assigned to participate in the practice that is subject to such trial; or
 (B)evaluation by a quasi-experimental trial, in which the outcomes for participants are compared with outcomes for a control group that is made up of individuals who are similar to such participants;
 (36)the term promising means a program or practice that is demonstrated to be effective based on positive outcomes from one or more objective, independent, and scientifically valid quantitative or qualitative evaluations, as documented in writing to the Administrator;
 (37)the term dangerous practice means an act, procedure, or program that creates an unreasonable risk of physical injury, pain, or psychological harm to a juvenile subjected to the act, procedure, or program;
 (38)the term screening means a brief process— (A)designed to identify youth who may have mental health or substance abuse needs requiring immediate attention, intervention, and further evaluation; and
 (B)the purpose of which is to quickly identify a youth with a possible mental health or substance abuse need in need of further assessment;
 (39)the term assessment includes, at a minimum, an interview and review of available records and other pertinent information—
 (A)by a mental health or substance abuse professional who meets the criteria of the applicable State for licensing and education in the mental health or substance abuse field; and
 (B)which is designed to identify significant mental health or substance abuse treatment needs to be addressed during a youth's confinement;
 (40)the term contact means the point at which a youth interacts with the juvenile justice system or criminal justice system, including interaction with a juvenile justice, juvenile court, or law enforcement official, and including brief, sustained, or repeated interaction;
 (41)the term trauma-informed means— (A)understanding the impact that exposure to violence and trauma have on a youth’s physical, psychological, and psychosocial development;
 (B)recognizing when a youth has been exposed to violence and trauma and is in need of help to recover from the adverse impacts of trauma; and
 (C)responding by helping in ways that reflect awareness of the adverse impacts of trauma; (42)the term racial and ethnic disparity means youth of color are involved at a decision point in the juvenile justice system at higher rates, incrementally or cumulatively, than White non-Hispanic youth at that decision point;
 (43)the term community means a unit of local government or an Indian tribe, or part of such a unit or tribe, as determined by such a unit or tribe for the purpose of applying for a grant under this Act; and
 (44)the term designated geographic area means a 5-digit postal ZIP Code assigned to a geographic area by the United States Postal Service.. IIJuvenile justice and delinquency prevention 201.Concentration of Federal effortsSection 204(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614(a)) is amended—
 (1)in paragraph (1), in the first sentence— (A)by striking a long-term plan, and implement and inserting the following: a long-term plan to improve the juvenile justice system in the United States, taking into account scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents, and shall implement; and
 (B)by striking research, and improvement of the juvenile justice system in the United States and inserting and research; and (2)in paragraph (2)(B), by striking Federal Register and all that follows and inserting Federal Register during the 30-day period ending on October 1 of each year..
 202.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
 (1)in subsection (a)(1)— (A)by inserting the Administrator of the Substance Abuse and Mental Health Services Administration, the Secretary of Defense, the Secretary of Agriculture, after the Secretary of Health and Human Services,; and
 (B)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement; and (2)in subsection (c)—
 (A)in paragraph (1), by striking paragraphs (12)(A), (13), and (14) of section 223(a) of this title and inserting the core requirements; and (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by inserting , on an annual basis after collectively; and (ii)by striking subparagraph (B) and inserting the following:
							
 (B)not later than 120 days after the completion of the last meeting of the Council during any fiscal year, submit to the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary of the Senate a report that—
 (i)contains the recommendations described in subparagraph (A); (ii)includes a detailed account of the activities conducted by the Council during the fiscal year, including a complete detailed accounting of expenses incurred by the Council to conduct operations in accordance with this section;
 (iii)is published on the websites of the Department of Justice and the Council; and (iv)is in addition to the annual report required under section 207..
 203.Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is amended—
 (1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year; (2)in paragraph (1)—
 (A)in subparagraph (B), by inserting , ethnicity, after race; (B)in subparagraph (E), by striking and at the end;
 (C)in subparagraph (F)— (i)by inserting and other before disabilities,; and
 (ii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (G)a summary of data from 1 month of the applicable fiscal year of the use of restraints and isolation upon juveniles held in the custody of secure detention and correctional facilities operated by a State or unit of local government;
 (H)the number of juveniles released from custody and the type of living arrangement to which each such juvenile was released;
 (I)the number of status offense cases petitioned to court (including a breakdown by type of offense and disposition), number of status offenders held in secure detention, the findings used to justify the use of secure detention, and the average period of time a status offender was held in secure detention;
 (J)the number of pregnant juveniles held in the custody of secure detention and correctional facilities operated by a State or unit of local government; and
 (K)the number of juveniles whose offenses originated on school grounds, during off-campus activities, or due to a referral by any school official.; and
 (3)by adding at the end the following:  (5)A description of the criteria used to determine what programs qualify as evidence-based and promising programs under this title and title V and a comprehensive list of those programs the Administrator has determined meet such criteria.
 (6)A description of funding provided to Indian tribes under this Act, or under the Tribal Law and Order Act of 2010 (Public Law 111–211; 124 Stat. 2261), including direct Federal grants and funding provided to Indian tribes through a State or unit of local government.
 (7)An analysis and evaluation of the internal controls at the Office of Juvenile Justice and Delinquency Prevention to determine if grantees are following the requirements of the Office of Juvenile Justice and Delinquency Prevention grant programs and what remedial action the Office of Juvenile Justice and Delinquency Prevention has taken to recover any grant funds that are expended in violation of the grant programs, including instances in which—
 (A)supporting documentation was not provided for cost reports; (B)unauthorized expenditures occurred; or
 (C)subrecipients of grant funds were not compliant with program requirements. (8)An analysis and evaluation of the total amount of payments made to grantees that the Office of Juvenile Justice and Delinquency Prevention recouped from grantees that were found to be in violation of policies and procedures of the Office of Juvenile Justice and Delinquency Prevention grant programs, including—
 (A)the full name and location of the grantee; (B)the violation of the program found;
 (C)the amount of funds sought to be recouped by the Office of Juvenile Justice and Delinquency Prevention; and
 (D)the actual amount recouped by the Office of Juvenile Justice and Delinquency Prevention.. 204.Allocation of funds (a)Technical assistanceSection 221(b)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by striking 2 percent and inserting 5 percent.
 (b)Other allocationsSection 222 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking age eighteen and inserting 18 years of age, based on the most recent census; and
 (B)by striking paragraphs (2) and (3) and inserting the following:  (2) (A)If the aggregate amount appropriated for a fiscal year to carry out this title is less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $400,000; and
 (ii)the amount allocated to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $75,000.
 (B)If the aggregate amount appropriated for a fiscal year to carry out this title is not less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $600,000; and
 (ii)the amount allocated to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $100,000.;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following:
						
							(c)
 (1)If any amount allocated under subsection (a) is withheld from a State due to noncompliance with the core requirements, the funds shall be reallocated for an improvement grant designed to assist the State in achieving compliance with the core requirements.
 (2)The Administrator shall condition a grant described in paragraph (1) on the State— (A)with the approval of the Administrator, developing specific action steps designed to restore compliance with the core requirements; and
 (B)semiannually submitting to the Administrator a report on progress toward implementing the specific action steps developed under subparagraph (A).
 (3)The Administrator shall provide appropriate and effective technical assistance directly or through an agreement with a contractor to assist a State receiving an improvement grant described in paragraph (1) in achieving compliance with the core requirements.;
 (4)in subsection (d), as redesignated, by striking efficient administration, including monitoring, evaluation, and one full-time staff position and inserting effective and efficient administration, including the designation of not less than 1 person to coordinate efforts to achieve and sustain compliance with the core requirements; and
 (5)in subsection (e), as redesignated, by striking 5 per centum of the minimum and inserting not more than 5 percent of the. 205.State plansSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking and shall describe the status of compliance with State plan requirements. and inserting the following: shall describe the status of compliance with State plan requirements, and shall describe how the State plan is supported by or takes account of scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents. Not later than 30 days after the date on which a plan or amended plan submitted under this subsection is finalized, a State shall make the plan or amended plan publicly available by posting the plan or amended plan on the State’s publicly available website.;
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting adolescent development, after concerning; (II)in clause (ii)—
 (aa)in subclause (II), by striking counsel for children and youth and inserting publicly supported court-appointed legal counsel for children and youth charged in delinquency matters;
 (bb)in subclause (III), by striking mental health, education, special education and inserting children's mental health, education, child and adolescent substance abuse, special education, services for youth with disabilities;
 (cc)in subclause (V), by striking delinquents or potential delinquents and inserting delinquent youth or youth at risk of delinquency; (dd)in subclause (VII), by striking and at the end;
 (ee)by redesignating subclause (VIII) as subclause (XI); (ff)by inserting after subclause (VII) the following:
									
 (VIII)the executive director or the designee of the executive director of a public or nonprofit entity that is located in the State and receiving a grant under part A of title III;
 (IX)persons with expertise and competence in preventing and addressing mental health and substance abuse needs in juvenile delinquents and those at risk of delinquency;
 (X)representatives of victim or witness advocacy groups; and; and (gg)in subclause (XI), as so redesignated, by striking disabilities and inserting and other disabilities, truancy reduction, lesbian, gay, bisexual, or transgender youth, school failure; and
 (III)in clause (iv), by striking 24 at the time of appointment and inserting 28; (ii)in subparagraph (D)(ii), by striking requirements of paragraphs (11), (12), and (13) and inserting core requirements; and
 (iii)in subparagraph (E)(i), by adding and at the end; (C)in paragraph (5)—
 (i)in the matter preceding subparagraph (A), by striking section 222(d) and inserting section 222(e); and (ii)in subparagraph (C), by striking Indian tribes and all that follows through applicable to the detention and confinement of juveniles and inserting Indian tribes that agree to attempt to comply with the core requirements applicable to the detention and confinement of juveniles;
 (D)in paragraph (7)— (i)in subparagraph (A), by striking performs law enforcement functions and inserting has jurisdiction; and
 (ii)in subparagraph (B)— (I)by striking clause (i) and inserting the following:
								
 (i)a plan for ensuring that the chief executive officer of the State, State legislature, and all appropriate public agencies in the State with responsibility for provision of services to children, youth, and families are informed of the requirements of the State plan and compliance with the core requirements;;
 (II)in clause (iii), by striking and at the end; and (III)by striking clause (iv) and inserting the following:
								
 (iv)a plan to provide alternatives to detention, including diversion to home-based or community-based services that are culturally and linguistically competent or treatment for those youth in need of mental health, substance abuse, or co-occurring disorder services at the time such juveniles first come into contact with the juvenile justice system;
 (v)a plan to reduce the number of children housed in secure detention and corrections facilities who are awaiting placement in residential treatment programs;
 (vi)a plan to engage family members, where appropriate, in the design and delivery of juvenile delinquency prevention and treatment services, particularly post-placement; and
 (vii)a plan to use community-based services to address the needs of at-risk youth or youth who have come into contact with the juvenile justice system;;
 (E)in paragraph (8), by striking existing and inserting evidence-based and promising; (F)in paragraph (9)—
 (i)in the matter preceding subparagraph (A)— (I)by striking section 222(d) and inserting section 222(e); and
 (II)by striking used for— and inserting used for evidence-based and trauma-informed—; (ii)in subparagraph (A)(i), by inserting status offenders and other before youth who need;
 (iii)in subparagraph (B)(i)— (I)by striking parents and other family members and inserting status offenders, other youth, and the parents and other family members of such offenders and youth; and
 (II)by striking be retained and inserting remain; (iv)by redesignating subparagraphs (G) through (S) as subparagraphs (H) through (T), respectively;
 (v)in subparagraph (F), in the matter preceding clause (i), by striking expanding and inserting programs to expand; (vi)by inserting after subparagraph (F), the following:
							
 (G)expanding access to publicly supported, court-appointed legal counsel and enhancing capacity for the competent representation of every child;;
 (vii)in subparagraph (M), as so redesignated— (I)in clause (i), by striking restraints and inserting alternatives; and
 (II)in clause (ii), by striking by the provision; (viii)in subparagraph (S), as so redesignated, by striking the and at the end;
 (ix)in subparagraph (T), as so redesignated, by striking the period at the end and inserting a semicolon; and
 (x)by inserting after subparagraph (T) the following:  (U)programs and projects designed to inform juveniles of the opportunity and process for expunging juvenile records and to assist juveniles in pursuing juvenile record expungements for both adjudications and arrests not followed by adjudications; and
 (V)programs that address the needs of girls in or at risk of entering the juvenile justice system, including young mothers, survivors of commercial sexual exploitation or domestic child sex trafficking, girls with disabilities, and girls of color, including girls who are members of an Indian tribe;;
 (G)in paragraph (11)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by inserting and individuals under 18 years of age who are charged with or who have committed an offense of purchase or public possession of any alcoholic beverage after by an adult; and
 (II)by striking excluding— and all that follows through State; and inserting excluding; (ii)in subparagraph (B), by adding and at the end; and
 (iii)by adding at the end the following:  (C)the use of community-based alternatives to secure detention, including programs of public and nonprofit entities receiving a grant under part A of title III is encouraged;;
 (H)in paragraph (12)(A)— (i)by striking alleged to be or found to be delinquent or juveniles within the purview of paragraph (11); and
 (ii)by striking contact and inserting sight or sound contact; (I)in paragraph (13), by striking contact each place it appears and inserting sight or sound contact;
 (J)by striking paragraph (22); (K)by redesignating paragraphs (23) through (28) as paragraphs (24) through (29), respectively;
 (L)by redesignating paragraphs (14) through (21) as paragraphs (16) through (23), respectively; (M)by inserting after paragraph (13) the following:
						
 (14)require that— (A)not later than 3 years after the date of enactment of the Youth Justice Act of 2015, unless a court finds, after a hearing and in writing, that it is in the interest of justice, juveniles awaiting trial or other legal process who are treated as adults for purposes of prosecution in criminal court and housed in a secure facility—
 (i)shall not have sight or sound contact with adult inmates; and (ii)except as provided in paragraph (13), may not be held in any jail or lockup for adults;
 (B)in determining under subparagraph (A) whether it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults, or have sight or sound contact with adult inmates, a court shall consider—
 (i)the age of the juvenile; (ii)the physical and mental maturity of the juvenile;
 (iii)the present mental state of the juvenile, including whether the juvenile presents an imminent risk of harm to the juvenile;
 (iv)the nature and circumstances of the alleged offense; (v)the juvenile’s history of prior delinquent acts;
 (vi)the relative ability of the available adult and juvenile detention facilities to meet the specific needs of the juvenile and to protect the public;
 (vii)whether placement in a juvenile facility will better serve the long-term interests of the juvenile and be more likely to prevent recidivism;
 (viii)the availability of programs designed to treat the juvenile’s behavioral problems; and (ix)any other relevant factor; and
 (C)if a court determines under subparagraph (A) that it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults—
 (i)the court shall hold a hearing not less frequently than once every 30 days to review whether it is still in the interest of justice to permit the juvenile to be so held or have such sight or sound contact; and
 (ii)the juvenile shall not be held in any jail or lockup for adults, or permitted to have sight or sound contact with adult inmates, for more than 180 days, unless the court, in writing, determines there is good cause for an extension or the juvenile expressly waives this limitation;
 (15)implement policy, practice, and system improvement strategies at the State, territorial, local, and tribal levels, as applicable, to identify and reduce racial and ethnic disparities among youth who come into contact with the juvenile justice system, without establishing or requiring numerical standards or quotas, by—
 (A)establishing coordinating bodies, composed of juvenile justice stakeholders at the State, local, or tribal levels, to oversee and monitor efforts by States, units of local government, and Indian tribes to reduce racial and ethnic disparities;
 (B)identifying and analyzing key decision points in State, local, or tribal juvenile justice and educational systems to determine which points create racial and ethnic disparities among youth who come into contact with the juvenile justice system;
 (C)developing and implementing data collection and analysis systems to identify where racial and ethnic disparities exist in the juvenile justice system and to track and analyze such disparities;
 (D)developing and implementing a work plan that includes measurable objectives for policy, practice, or other system changes, based on the needs identified in the data collection and analysis under subparagraphs (B) and (C); and
 (E)publicly reporting, on an annual basis, the efforts made in accordance with subparagraphs (B), (C), and (D);;
 (N)in paragraph (16), as so redesignated— (i)by striking adequate system and inserting effective system;
 (ii)by striking requirements of paragraph (11), and all that follows through monitoring to the Administrator and inserting the core requirements are met, and for annual reporting to the Administrator of such plan, including the results of such monitoring and all related enforcement and educational activities; and
 (iii)by striking , in the opinion of the Administrator,; (O)in paragraph (17), as so redesignated—
 (i)by inserting ethnicity, after race,; and (ii)by inserting sexual orientation before race;
 (P)in paragraph (24), as so redesignated in subparagraphs (A), (B), and (C), by striking juvenile each place it appears and inserting status offender; (Q)in paragraph (26), as so redesignated, by striking section 222(d) and inserting section 222(e);
 (R)in paragraph (27), as so redesignated— (i)by inserting and in accordance with confidentiality concerns, after maximum extent practicable,; and
 (ii)by striking the semicolon at the end and inserting the following: “, so as to provide for—  (A)a compilation of data reflecting information on juveniles entering the juvenile justice system with a prior reported history as victims of child abuse or neglect through arrest, court intake, probation and parole, juvenile detention, and corrections; and
 (B)a plan to use the data described in subparagraph (A) to provide necessary services for the treatment of victims of child abuse and neglect who have entered, or are at risk of entering, the juvenile justice system;;
 (S)in paragraph (28), as so redesignated— (i)by striking establish policies and inserting establish protocols, policies, procedures,; and
 (ii)by striking and at the end; (T)in paragraph (29), as so redesignated, by striking the period at the end and inserting a semicolon; and
 (U)by adding at the end the following:  (30)provide for the coordinated use of funds provided under this Act with other Federal and State funds directed at juvenile delinquency prevention and intervention programs;
 (31)develop policies and procedures, and provide training for facility staff to eliminate the use of dangerous practices, unreasonable restraints, and unreasonable isolation, including by developing effective behavior management techniques, and provide that not later than 3 years after the date of enactment of the Youth Justice Act of 2015, with a 1-year extension for each additional year that the State can demonstrate hardship as determined by the Administrator, the State will eliminate the use of dangerous practices, unreasonable restraints, and unreasonable isolation;
 (32)describe— (A)the evidence-based methods that will be used to conduct mental health and substance abuse screening, assessment, referral, and treatment for all juveniles who—
 (i)request a screening; (ii)show signs of needing a screening; or
 (iii)are held for a period of more than 24 hours in a secure facility that provides for an initial screening;
 (B)the method to be used by the State to provide or arrange for mental health and substance abuse disorder treatment for juveniles determined to be in need of such treatment; and
 (C)the policies of the State designed to develop and implement comprehensive collaborative State or local plans to meet the service needs of juveniles with mental health or substance abuse needs who come into contact with the justice system and the families of the juveniles, including recognizing trauma histories of juveniles and providing trauma-informed care;
 (33)provide procedural safeguards to adjudicated juveniles, including— (A)a written case plan for each juvenile, based on an assessment of the needs of the juvenile and developed and updated in consultation with the juvenile, the family of the juvenile, and, if appropriate, counsel for the juvenile, that—
 (i)describes the pre-release and post-release programs and reentry services that will be provided to the juvenile;
 (ii)describes the living arrangement to which the juvenile is to be discharged; and (iii)establishes a plan for the enrollment of the juvenile in post-release health care, behavioral health care, educational, vocational, training, family support, public assistance, and legal services programs, as appropriate; and
 (B)as appropriate, a hearing that— (i)shall take place in a family or juvenile court or another court (including a tribal court) of competent jurisdiction, or by an administrative body appointed or approved by the court, not later than 30 days before the date on which the juvenile is scheduled to be released, and at which the juvenile would be represented by counsel; and
 (ii)shall determine the discharge plan for the juvenile, including a determination of whether a safe, appropriate, and permanent living arrangement has been secured for the juvenile and whether enrollment in health care, behavioral health care, educational, vocational, training, family support, public assistance and legal services, as appropriate, has been arranged for the juvenile;
 (34)provide that the agency of the State receiving funds under this Act collaborate with the State educational agency receiving assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to develop and implement a plan to ensure that, in order to support educational progress—
 (A)the student records of adjudicated juveniles, including electronic records if available, are transferred in a timely manner from the educational program in the juvenile detention or secure treatment facility to the educational or training program into which the juveniles will enroll;
 (B)the credits of adjudicated juveniles are transferred; and (C)adjudicated juveniles receive full or partial credit toward high school graduation for secondary school coursework satisfactorily completed before and during the period of time during which the juveniles are held in custody, regardless of the local educational agency or entity from which the credits were earned; and
 (35)provide a description of the use by the State of funds for reentry and aftercare services for juveniles released from the juvenile justice system.;
 (2)in subsection (c)— (A)in the matter preceding paragraph (1)—
 (i)by striking applicable requirements of paragraphs (11), (12), (13), and (22) of subsection (a) and inserting core requirements; and (ii)by striking beginning after September 30, 2001, then;
 (B)in paragraph (1)— (i)by striking the subsequent fiscal year and inserting that fiscal year; and
 (ii)by striking , and at the end and inserting a semicolon; (C)in paragraph (2)(B)(ii)—
 (i)by inserting , administrative, after appropriate executive; and (ii)by striking the period at the end and inserting , as specified in section 222(c); and; and
 (D)by adding at the end the following:  (3)the State shall submit to the Administrator a report detailing the reasons for noncompliance with the core requirements, including the plan of the State to regain full compliance, and the State shall make publicly available such report, not later than 30 days after the date on which the Administrator approves the report, by posting the report on a publicly available website.;
 (3)in subsection (d)— (A)by striking section 222(d) and inserting section 222(e);
 (B)by striking described in paragraphs (11), (12), (13), and (22) of subsection (a) and inserting described in the core requirements; and (C)by striking the requirements under paragraphs (11), (12), (13), and (22) of subsection (a) and inserting the core requirements;
 (4)in subsection (f)— (A)in paragraph (1), by striking an eligible organization composed of member representatives of the State advisory groups appointed under subsection (a)(3) and inserting a nonpartisan, nonprofit organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986,; and
 (B)by amending paragraph (2) to read as follows:  (2)AssistanceTo be eligible to receive such assistance, such organization shall—
 (A)be governed by individuals who— (i)have been appointed by a chief executive of a State to serve as a State advisory group member under subsection (a)(3); and
 (ii)are elected to serve as a governing officer of such organization by a majority of the Chairs (or Chair-designees) of all such State advisory groups;
 (B)include member representatives from a majority of such State advisory groups, who shall be representative of regionally and demographically diverse States and jurisdictions;
 (C)annually seek appointments by the chief executive of each State of one State advisory group member and one alternate State advisory group member from each such State to implement the advisory functions specified in clauses (iv) and (v) of subparagraph (D), including serving on the PROMISE Advisory Panel, and make a record of any such appointments available to the public; and
 (D)agree to carry out activities that include— (i)conducting an annual conference of such member representatives for purposes relating to the activities of such State advisory groups;
 (ii)disseminating information, data, standards, advanced techniques, and program models; (iii)reviewing Federal policies regarding juvenile justice and delinquency prevention;
 (iv)advising the Administrator with respect to particular functions or aspects of the work of the Office, and appointing a representative, diverse group of members of such organization under subparagraph (C) to serve as an advisory panel of State juvenile justice advisors (referred to as the PROMISE Advisory Panel) to carry out the functions specified in subsection (g); and
 (v)advising the President and Congress with regard to State perspectives on the operation of the Office and Federal legislation pertaining to juvenile justice and delinquency prevention.; and
 (5)by adding at the end the following:  (g)PROMISE Advisory Panel (1)FunctionsThe PROMISE Advisory Panel required under subsection (f)(2)(D) shall—
 (A)assess successful evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention carried out by PROMISE Coordinating Councils under such Act;
 (B)provide the Administrator with a list of individuals and organizations with experience in administering or evaluating practices that serve youth involved in, or at risk of involvement in, juvenile delinquency and criminal street gang activity, from which the Administrator shall select individuals who shall—
 (i)provide to the Administrator peer reviews of applications submitted by units of local government and Indian tribes pursuant to section 277, to ensure that such applications demonstrate a clear plan to—
 (I)serve youth as part of an entire family unit; and (II)coordinate the delivery of service to youth among agencies; and
 (ii)advise the Administrator with respect to the award and allocation of PROMISE Planning grants to local and tribal governments that develop PROMISE Coordinating Councils, and of PROMISE Implementation grants to such PROMISE Coordinating Councils, pursuant to part G; and
 (C)develop performance standards to be used to evaluate programs and activities carried out with grants under part G, including the evaluation of changes achieved as a result of such programs and activities related to decreases in juvenile delinquency and criminal street gang activity, including—
 (i)prevention of involvement by at-risk youth in juvenile delinquency or criminal street gang activity;
 (ii)diversion of youth with a high risk of continuing involvement in juvenile delinquency or criminal street gang activity; and
 (iii)financial savings from deferred or eliminated costs, or other benefits, as a result of such programs and activities, and the reinvestment by the unit or tribe of any such savings.
 (2)Annual reportNot later than 18 months after the date of enactment of the Youth Justice Act of 2015, and annually thereafter, the PROMISE Advisory Panel shall prepare a report containing the findings and determinations under paragraph (1)(A) and shall submit such report to Congress, the President, the Attorney General, and the chief executive and chief law enforcement officer of each State, unit of local government, and Indian tribe.
							(h)Compliance determination
 (1)In generalNot later than 60 days after the date of receipt of information indicating that a State may be out of compliance with any of the core requirements, the Administrator shall determine whether the State is in compliance with the core requirements.
 (2)ReportingThe Administrator shall— (A)issue an annual public report—
 (i)describing any determination described in paragraph (1) made during the previous year, including a summary of the information on which the determination is based and the actions to be taken by the Administrator (including a description of any reduction imposed under subsection (c)); and
 (ii)for any such determination that a State is out of compliance with any of the core requirements, describing the basis for the determination; and
 (B)make the report described in subparagraph (A) available on a publicly available website.. 206.Authority to make grantsSection 241(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a)) is amended—
 (1)in paragraph (1), by inserting status offenders, before juvenile offenders, and juveniles; (2)in paragraph (5), by striking juvenile offenders and juveniles and inserting status offenders, juvenile offenders, and juveniles;
 (3)in paragraph (10), by inserting , including juveniles with disabilities before the semicolon; and (4)in paragraph (17), by inserting truancy prevention and reduction, after mentoring,.
				207.Grants to Indian tribes
 (a)In generalSection 246(a)(2) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5656(a)(2)) is amended—
 (1)by striking subparagraph (A); (2)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and
 (3)in subparagraph (B)(ii), as redesignated, by striking subparagraph (B) and inserting subparagraph (A). (b)Technical and conforming amendmentSection 223(a)(7)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(7)(A)) is amended by striking (including any geographical area in which an Indian tribe performs law enforcement functions) and inserting (including any geographical area of which an Indian tribe has jurisdiction).
 208.Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the matter proceeding subparagraph (A), by striking may and inserting shall; (ii)in subparagraph (A), by striking plan and identify and inserting annually publish a plan to identify; and
 (iii)in subparagraph (B)— (I)by striking clause (iii) and inserting the following:
								
 (iii)successful efforts to prevent status offenders and first-time minor offenders from subsequent involvement with the criminal justice system;;
 (II)by striking clause (vii) and inserting the following:  (vii)the prevalence and duration of behavioral health needs (including mental health, substance abuse, and co-occurring disorders) among juveniles pre-placement and post-placement when held in the custody of secure detention and corrections facilities, including an examination of the effects of confinement;;
 (III)by redesignating clauses (ix), (x), and (xi) as clauses (xi), (xii), and (xiii), respectively; and (IV)by inserting after clause (viii) the following:
								
 (ix)training efforts and reforms that have produced reductions in or elimination of the use of dangerous practices;
 (x)methods to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, housing, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency;; and
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A), by striking date of enactment of this paragraph, the and inserting date of enactment of the Youth Justice Act of 2015, the;
 (ii)in subparagraph (F), by striking and at the end; (iii)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (H)a description of the best practices in discharge planning; and
 (I)an assessment of living arrangements for juveniles who cannot return to the homes of the juveniles.; (2)in subsection (b), in the matter preceding paragraph (1), by striking may and inserting shall; and
 (3)by adding at the end the following:  (f)National recidivism measureThe Administrator, in consultation with experts in the field of juvenile justice research, recidivism, and data collection, shall—
 (1)establish a uniform method of data collection and technology that States shall use to evaluate data on juvenile recidivism on an annual basis;
 (2)establish a common national juvenile recidivism measurement system; and (3)make cumulative juvenile recidivism data that is collected from States available to the public..
 209.Training and technical assistanceSection 252 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1), by inserting shall before develop and carry out projects; and (C)in paragraph (2), by inserting may before make grants to and contracts with;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1)— (i)by inserting shall before develop and implement projects;
 (ii)by inserting , including compliance with the core requirements after this title; and (iii)by striking and at the end;
 (C)in paragraph (2)— (i)by inserting may before make grants to and contracts with; and
 (ii)by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (3)shall, upon request, provide technical assistance to States and units of local government on achieving compliance with the amendments made by the Youth Justice Act of 2015; and
 (4)shall provide technical assistance to States in support of efforts to establish partnerships between a State and a university, institution of higher education, or research center designed to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, housing, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency.; and
 (3)by adding at the end the following:  (d)Technical assistance to States regarding legal representation of childrenThe Administrator shall, in consultation with the American Bar Association, State bar associations, National Juvenile Defender Center Associations, and the National Council on Juvenile and Family Court Judges—
 (1)develop and issue standards of practice for attorneys representing children; and (2)ensure that the standards issued under paragraph (1) are adapted for use in States.
 (e)Training and technical assistance for local and State juvenile detention and corrections personnelThe Administrator shall coordinate training and technical assistance programs with juvenile detention and corrections personnel of States and units of local government to—
 (1)promote methods for improving conditions of juvenile confinement, including methods that are designed to eliminate the use of dangerous practices, unreasonable restraints, and isolation; and
 (2)encourage alternative behavior management techniques based on positive youth development approaches.
							(f)Training and Technical Assistance To Support Mental Health or Substance Abuse Treatment Including
 Home-Based or Community-Based CareThe Administrator shall provide training and technical assistance, in conjunction with the appropriate public agencies, to individuals involved in making decisions regarding the disposition of cases for youth who enter the juvenile justice system about the appropriate services and placement for youth with mental health or substance abuse needs, including—
 (1)juvenile justice intake personnel; (2)probation officers;
 (3)juvenile court judges and court services personnel; (4)prosecutors and court-appointed counsel; and
 (5)family members of juveniles and family advocates. (g)Grants for juvenile court judges and personnelThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and the Office of Justice Programs, shall make grants to improve training, education, technical assistance, evaluation, and research to enhance the capacity of State and local courts, judges, and related judicial personnel to—
 (1)improve the lives of children currently involved in or at risk of being involved in the juvenile court system; and
 (2)carry out the requirements of this Act.. 210.Incentive grants for State and local programsTitle II of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et seq.) is amended—
 (1)by redesignating part F as part H; and (2)by inserting after part E the following:
					
						FIncentive grants for State and local programs
							271.Incentive grants
 (a)Incentive grant fundsThe Administrator may make incentive grants to a State, unit of local government, or combination of States and local governments to assist a State, unit of local government, or combination thereof in carrying out an activity identified in subsection (b)(1).
								(b)Use of funds
 (1)In generalAn incentive grant made by the Administrator under this section may be used to— (A)increase the use of evidence-based or promising prevention and intervention programs;
 (B)improve the recruitment, selection, training, and retention of professional personnel (including in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work, and child prevention) who are engaged in, or intend to work in, the field of prevention, intervention, and treatment of juveniles to reduce delinquency;
 (C)establish or support a partnership between juvenile justice agencies of a State or unit of local government and mental health authorities of a State or unit of local government to establish and implement programs to ensure there are adequate mental health and substance abuse screening, assessment, referral, treatment, and after-care services for juveniles who come into contact with the justice system by—
 (i)carrying out programs that divert from incarceration juveniles who come into contact with the justice system (including facilities contracted for operation by State or local juvenile authorities) and have mental health or substance abuse needs—
 (I)when such juveniles are at imminent risk of being taken into custody; (II)at the time such juveniles are initially taken into custody;
 (III)after such juveniles are charged with an offense or act of juvenile delinquency; (IV)after such juveniles are adjudicated delinquent and before case disposition; and
 (V)after such juveniles are committed to secure placement; or (ii)improving treatment of juveniles with mental health needs by working to ensure—
 (I)that— (aa)initial mental health screening is—
 (AA)completed for a juvenile immediately upon entering the juvenile justice system or a juvenile facility; and
 (BB)conducted by qualified health and mental health professionals or by staff who have been trained by qualified health, mental health, and substance abuse professionals; and
 (bb)in the case of screening, results that indicate possible need for mental health or substance abuse services are reviewed by qualified mental health or substance abuse treatment professionals not later than 24 hours after the screening;
 (II)that a juvenile who suffers from an acute mental disorder, is suicidal, or is in need of medical attention due to intoxication is—
 (aa)placed in or immediately transferred to an appropriate medical or mental health facility; and (bb)only admitted to a secure correctional facility with written medical clearance;
 (III)that— (aa)for a juvenile identified by a screening as needing a mental health assessment, the mental health assessment and any indicated comprehensive evaluation or individualized treatment plan are written and implemented—
 (AA)not later than 2 weeks after the date on which the juvenile enters the juvenile justice system; or (BB)if a juvenile is entering a secure facility, not later than 1 week after the date on which the juvenile enters the juvenile justice system; and
 (bb)the assessments described in item (aa) are completed by qualified health, mental health, and substance abuse professionals;
 (IV)that— (aa)if the need for treatment is indicated by the assessment of a juvenile, the juvenile is referred to or treated by a qualified professional;
 (bb)a juvenile who is receiving treatment for a mental health or substance abuse need on the date of the assessment continues to receive treatment;
 (cc)treatment of a juvenile continues until a qualified mental health professional determines that the juvenile is no longer in need of treatment; and
 (dd)treatment plans for juveniles are reevaluated at least every 30 days; (V)that—
 (aa)discharge plans are prepared for an incarcerated juvenile when the juvenile enters the correctional facility in order to integrate the juvenile back into the family and the community;
 (bb)discharge plans for an incarcerated juvenile are updated, in consultation with the family or guardian of a juvenile, before the juvenile leaves the facility; and
 (cc)discharge plans address the provision of aftercare services; (VI)that any juvenile in the juvenile justice system receiving psychotropic medications is—
 (aa)under the care of a licensed psychiatrist; and (bb)monitored regularly by trained staff to evaluate the efficacy and side effects of the psychotropic medications; and
 (VII)that specialized treatment and services are continually available to a juvenile in the juvenile justice system who has—
 (aa)a history of mental health needs or treatment; (bb)a documented history of sexual offenses or sexual abuse, as a victim or perpetrator;
 (cc)substance abuse needs or a health problem, learning disability, or history of family abuse or violence; or
 (dd)developmental disabilities; (D)provide ongoing training, in conjunction with the public or private agency that provides mental health services, to individuals involved in making decisions involving youth who enter the juvenile justice system (including intake personnel, law enforcement, prosecutors, juvenile court judges, public defenders, mental health and substance abuse service providers and administrators, probation officers, and parents) that focuses on—
 (i)the availability of screening and assessment tools and the effective use of such tools; (ii)the purpose, benefits, and need to increase availability of mental health or substance abuse treatment programs (including home-based and community-based programs) available to juveniles within the jurisdiction of the recipient;
 (iii)the availability of public and private services available to juveniles to pay for mental health or substance abuse treatment programs; or
 (iv)the appropriate use of effective home-based and community-based alternatives to juvenile justice or mental health system institutional placement; and
 (E)develop comprehensive collaborative plans to address the service needs of juveniles with mental health or substance abuse disorders who are at risk of coming into contact with the juvenile justice system that—
 (i)revise and improve the delivery of intensive home-based and community-based services to juveniles who have been in contact with or who are at risk of coming into contact with the justice system;
 (ii)determine how the service needs of juveniles with mental health or substance abuse disorders who come into contact with the juvenile justice system will be furnished from the initial detention stage until after discharge in order for those juveniles to avoid further contact with the justice system;
 (iii)demonstrate that the State or unit of local government has entered into appropriate agreements with all entities responsible for providing services under the plan, such as the agency of the State or unit of local government charged with administering juvenile justice programs, the agency of the State or unit of local government charged with providing mental health services, the agency of the State or unit of local government charged with providing substance abuse treatment services, the educational agency of the State or unit of local government, the child welfare system of the State or local government, and private nonprofit community-based organizations;
 (iv)ensure that the State or unit of local government has in effect any laws necessary for services to be delivered in accordance with the plan;
 (v)establish a network of individuals (or incorporate an existing network) to provide coordination between mental health service providers, substance abuse service providers, probation and parole officers, judges, corrections personnel, law enforcement personnel, State and local educational agency personnel, parents and families, and other appropriate parties regarding effective treatment of juveniles with mental health or substance abuse disorders;
 (vi)provide for cross-system training among law enforcement personnel, corrections personnel, State and local educational agency personnel, mental health service providers, and substance abuse service providers to enhance collaboration among systems;
 (vii)provide for coordinated and effective aftercare programs for juveniles who have been diagnosed with a mental health or substance abuse disorder and who are discharged from home-based care, community-based care, any other treatment program, secure detention facilities, secure correctional facilities, or jail;
 (viii)provide for the purchase of technical assistance to support the implementation of the plan; (ix)estimate the costs of implementing the plan and propose funding sources sufficient to meet the non-Federal funding requirements for implementation of the plan under subsection (c)(2)(E);
 (x)describe the methodology to be used to identify juveniles at risk of coming into contact with the juvenile justice system;
 (xi)provide a written plan to ensure that all training and services provided under the plan will be culturally and linguistically competent; and
 (xii)describe the outcome measures and benchmarks that will be used to evaluate the progress and effectiveness of the plan.
 (2)Coordination and administrationA State or unit of local government receiving a grant under this section shall ensure that— (A)the use of the grant under this section is developed as part of the State plan required under section 223(a); and
 (B)not more than 5 percent of the amount received under this section is used for administration of the grant under this section.
										(c)Application
 (1)In generalA State or unit of local government desiring a grant under this section shall submit an application at such time, in such manner, and containing such information as the Administrator may prescribe.
 (2)ContentsIn accordance with guidelines that shall be established by the Administrator, each application for incentive grant funding under this section shall—
 (A)describe any activity or program the funding would be used for and how the activity or program is designed to carry out one or more of the activities described in subsection (b);
 (B)if any of the funds provided under the grant would be used for evidence-based or promising prevention or intervention programs, include a detailed description of the studies, findings, or practice knowledge that support the assertion that such programs qualify as evidence-based or promising;
 (C)for any program for which funds provided under the grant would be used that is not evidence-based or promising, include a detailed description of any studies, findings, or practice knowledge which support the effectiveness of the program;
 (D)if the funds provided under the grant will be used for an activity described in subsection (b)(1)(D), include a certification that the State or unit of local government—
 (i)will work with public or private entities in the area to administer the training funded under subsection (b)(1)(D), to ensure that such training is comprehensive, constructive, linguistically and culturally competent, and of a high quality;
 (ii)is committed to a goal of increasing the diversion of juveniles coming under its jurisdiction into appropriate home-based or community-based care when the interest of the juvenile and public safety allow;
 (iii)intends to use amounts provided under a grant under this section for an activity described in subsection (b)(1)(D) to further such goal; and
 (iv)has a plan to demonstrate, using appropriate benchmarks, the progress of the agency in meeting such goal; and
 (E)if the funds provided under the grant will be used for an activity described in subsection (b)(1)(D), include a certification that not less than 25 percent of the total cost of the training described in subsection (b)(1)(D) that is conducted with the grant under this section will be contributed by non-Federal sources.
										(d)Requirements for grants To establish partnerships
 (1)Mandatory reportingA State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall keep records of the incidence and types of mental health and substance abuse disorders in the juvenile justice population of the State or unit of local government, the range and scope of services provided, and barriers to service. The State or unit of local government shall submit an analysis of this information yearly to the Administrator.
 (2)Staff ratios for correctional facilitiesA State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall require that a secure correctional facility operated by or on behalf of that State or unit of local government—
 (A)has a minimum ratio of not fewer than 1 mental health and substance abuse counselor for every 50 juveniles, who shall be professionally trained and certified or licensed;
 (B)has a minimum ratio of not fewer than 1 clinical psychologist for every 100 juveniles; and (C)has a minimum ratio of not fewer than 1 licensed psychiatrist for every 100 juveniles receiving psychiatric care.
 (3)Limitation on isolationA State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall require that—
 (A)isolation is used only for immediate and short-term security or safety reasons; (B)no juvenile is placed in isolation without approval of the facility superintendent or chief medical officer or their official staff designee;
 (C)all instances in which a juvenile is placed in isolation are documented in the file of the juvenile along with the justification;
 (D)a juvenile is in isolation only the amount of time necessary to achieve the security and safety of the juvenile and staff;
 (E)staff monitor each juvenile in isolation once every 5 minutes and conduct a professional review of the need for isolation at least every 4 hours; and
 (F)any juvenile held in isolation for 24 hours is examined by a physician or licensed psychologist. (4)Medical and mental health emergenciesA State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall require that a correctional facility operated by or on behalf of that State or unit of local government has written policies and procedures on suicide prevention. All staff working in a correctional facility operated by or on behalf of a State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall be trained and certified annually in suicide prevention. A correctional facility operated by or on behalf of a State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall have a written arrangement with a hospital or other facility for providing emergency medical and mental health care. Physical and mental health services shall be available to an incarcerated juvenile 24 hours per day, 7 days per week.
 (5)IDEA and Rehabilitation ActA State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall require that all juvenile facilities operated by or on behalf of the State or unit of local government abide by all mandatory requirements and timelines set forth under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794).
 (6)Fiscal responsibilityA State or unit of local government receiving a grant for an activity described in subsection (b)(1)(C) shall provide for such fiscal control and fund accounting procedures as may be necessary to ensure prudent use, proper disbursement, and accurate accounting of funds received under this section that are used for an activity described in subsection (b)(1)(C).
									GYouth Prison Reduction Through Opportunities, Mentoring, Intervention, Support, and Education
							1Federal Coordination of Local and Tribal Juvenile Justice Information and Efforts
								272.Geographic assessment of resource allocation
 (a)Grant for collection of data To determine needSubject to the availability of appropriations, the Administrator shall award a grant, on a competitive basis, to an organization to—
 (1)collect and analyze data related to the existing juvenile delinquency and criminal street gang activity prevention and intervention needs and resources in each designated geographic area;
 (2)use the data collected and analyzed under paragraph (1) to compile a list of designated geographic areas that have the most need of resources, based on such data, to carry out juvenile delinquency and criminal street gang activity prevention and intervention;
 (3)use the data collected and analyzed under paragraph (1) to rank the areas listed under paragraph (2) in descending order by the amount of need for resources to carry out juvenile delinquency and criminal street gang activity prevention and intervention, ranking the area with the greatest need for such resources highest; and
 (4)periodically update the list and rankings under paragraph (3) as the Administrator determines to be appropriate. (b)Data sourcesIn compiling such list and determining such rankings, the organization shall collect and analyze data relating to juvenile delinquency and criminal street gang activity prevention and intervention—
 (1)using the geographic information system and Web-based mapping application known as the Socioeconomic Mapping and Resource Topography (SMART) system;
 (2)from the Department of Health and Human Services, the Department of Labor, the Department of Housing and Urban Development, and the Department of Education; and
 (3)from the annual KIDS Count Data Book and other data made available by the KIDS Count initiative of the Annie E. Casey Foundation.
 (c)Use of data by the administratorThe list and rankings required by this section shall be provided to the Administrator to be used to provide funds under this part in the most strategic and effective manner to ensure that resources and services are provided to youth in the communities with the greatest need for such resources and services.
 (d)Limitation on use of collected dataThe information collected and analyzed under this section may not be used for any purpose other than to carry out the purposes of this part. Such information may not be used for any purpose related to the investigation or prosecution of any person, or for profiling of individuals based on race, ethnicity, socioeconomic status, or any other characteristic.
 (e)Authorization and limitation of appropriationsOf the amount made available to carry out this part— (1)for fiscal year 2016, not more than 5 percent of such amount, or $1,000,000, whichever is less, shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 2 percent of such amount, or $400,000, whichever is less, shall be made available to carry out this section.
										2Promise Grants
 273.PurposesThe purposes of the grant programs established under this subpart are to— (1)enable local and tribal communities to assess the unmet needs of youth who are involved in, or are at risk of involvement in, juvenile delinquency or criminal street gangs;
 (2)develop plans appropriate for a community to address those unmet needs with juvenile delinquency and gang prevention and intervention practices; and
 (3)implement and evaluate such plans in a manner consistent with this part. 274.PROMISE Assessment and Planning grants authorized (a)Grants authorizedThe Administrator is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with planning and assessing evidence-based and promising practices relating to juvenile delinquency and criminal street gang activity prevention and intervention, especially for youth who are involved in, or who are at risk of involvement in, juvenile delinquency and criminal street gang activity. Such PROMISE Coordinating Councils shall—
 (1)conduct an objective needs and strengths assessment in accordance with section 276; and (2)develop a PROMISE Plan in accordance with section 277, based on the assessment conducted in accordance with section 276.
										(b)Grant duration, amount, and allocation
 (1)DurationA grant awarded under this section shall be for a period not to exceed one year. (2)Maximum grant amountA grant awarded under this section shall not exceed $300,000.
										(c)Allocation
 (1)Minimum allocationSubject to the availability of appropriations, the Administrator shall ensure that the total funds allocated under this section to units of local governments and Indian tribes in a State shall not be less than $1,000,000.
 (2)Ratable reductionIf the amount made available for grants under this section for any fiscal year is less than the amount required to provide the minimum allocation of funds under paragraph (1) to units of local government and Indian tribes in each State, then the amount of such minimum allocation shall be ratably reduced.
 275.PROMISE Coordinating CouncilsTo be eligible to receive a grant under this subtitle, a unit of local government or an Indian tribe shall establish a PROMISE Coordinating Council for each community of such unit or tribe, respectively, for which such unit or tribe is applying for a grant under this subtitle. Each such community shall include one or more designated geographic areas identified on the list required under section 272(a)(2). The members of such a PROMISE Coordinating Council shall be representatives of public and private sector entities and individuals that—
 (1)shall include, to the extent possible, at least one representative from each of the following: (A)the local chief executive’s office;
 (B)a local educational agency; (C)a local health agency or provider;
 (D)a local mental health agency or provider, unless the representative under subparagraph (C) also meets the requirements of this subparagraph;
 (E)a local public housing agency; (F)a local law enforcement agency;
 (G)a local child welfare agency; (H)a local juvenile court;
 (I)a local juvenile prosecutor’s office; (J)a private juvenile residential care entity;
 (K)a local juvenile public defender’s office; (L)a State juvenile correctional entity;
 (M)a local business community representative; and (N)a local faith-based community representative;
 (2)shall include two representatives from each of the following: (A)parents who have minor children, and who have an interest in the local juvenile or criminal justice systems;
 (B)youth between the ages of 15 and 24 who reside in the jurisdiction of the unit or tribe; and (C)members from nonprofit community-based organizations that provide effective delinquency prevention and intervention to youth in the jurisdiction of the unit or tribe; and
 (3)may include other members, as the unit or tribe determines to be appropriate. 276.Needs and strengths assessment (a)AssessmentEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subtitle shall conduct an objective strengths and needs assessment of the resources of the community for which such PROMISE Coordinating Council was established, to identify the unmet needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention. The PROMISE Coordinating Council shall consult with a research partner receiving a grant under section 279F for assistance with such assessment. Such assessment shall include, with respect to the community for which such PROMISE Coordinating Council was established—
 (1)the number of youth who are at risk of involvement in juvenile delinquency or street gang activity; (2)the number of youth who are involved in juvenile delinquency or criminal street gang activity, including the number of such youth who are at high risk of continued involvement;
 (3)youth unemployment rates during the summer; (4)the number of individuals on public financial assistance (including a breakdown of the numbers of men, women, and children on such assistance);
 (5)the estimated number of youth who are chronically truant; (6)the number of youth who have dropped out of school in the previous year;
 (7)for the year before such assessment, the estimated total amount expended (by the community and other entities) for the incarceration of offenders who were convicted or adjudicated delinquent for an offense that was committed in such community, including amounts expended for the incarceration of offenders in prisons, jails, and juvenile facilities that are located in the United States but are not located in such community;
 (8)a comparison of the amount under paragraph (7) with an estimation of the amount that would be expended for the incarceration of offenders described in such paragraph if the number of offenders described in such paragraph was equal to the national average incarceration rate per 100,000 population;
 (9)a description of evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention available for youth in the community, including school-based programs, after school programs (particularly programs that have activities available for youth between 3 p.m. and 6 p.m. in the afternoon), weekend activities and programs, youth mentoring programs, faith and community-based programs, summer activities, and summer jobs, if any; and
 (10)a description of evidence-based and promising intervention practices available for youth in the community.
 (b)Limitation on use of assessment informationInformation gathered pursuant to this section may be used for the sole purpose of developing a PROMISE Plan in accordance with this subtitle.
									277.PROMISE Plan components
 (a)In generalEach PROMISE Coordinating Council receiving funds from a unit of local government or Indian tribe under this subpart shall develop a PROMISE Plan to provide for the coordination of, and, as appropriate, to support the delivery of, evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to youth and families who reside in the community for which such PROMISE Coordinating Council was established. Such a PROMISE Plan shall—
 (1)include the strategy by which the PROMISE Coordinating Council plans to prioritize and allocate resources and services toward the unmet needs of youth in the community, consistent with the needs and available resources of communities with the greatest need for assistance, as determined pursuant to section 272;
 (2)include a combination of evidence-based and promising prevention and intervention practices that are responsive to the needs of the community; and
 (3)ensure that cultural and linguistic needs of the community are met. (b)Mandatory componentsEach PROMISE Plan shall—
 (1)include a plan to connect youth identified in paragraphs (1) and (2) of section 276(a) to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (2)identify the amount or percentage of local funds that are available to the PROMISE Coordinating Council to carry out the PROMISE Plan;
 (3)provide strategies to improve indigent defense delivery systems, with particular attention given to groups of children who are disproportionately represented in the State delinquency system and Federal criminal justice system, as compared to the representation of such groups in the general population of the State;
 (4)provide for training (which complies with the American Bar Association Juvenile Justice Standards for the representation and care of youth in the juvenile justice system) of prosecutors, defenders, probation officers, judges and other court personnel related to issues concerning the developmental needs, challenges, and potential of youth in the juvenile justice system (including training related to adolescent development and mental health issues, and the expected impact of evidence-based practices and cost reduction strategies);
 (5)ensure that the number of youth involved in the juvenile delinquency and criminal justice systems does not increase as a result of the activities undertaken with the funds provided under this subtitle;
 (6)describe the coordinated strategy that will be used by the PROMISE Coordinating Council to provide at-risk youth with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (7)propose the performance evaluation process to be used to carry out section 278(d), which shall include performance measures to assess efforts to address the unmet needs of youth in the community with evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention; and
 (8)identify the research partner the PROMISE Coordinating Council will use to obtain information on evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention, and for the evaluation under section 278(d) of the results of the activities carried out with funds under this subpart.
 (c)Voluntary componentsIn addition to the components under subsection (b), a PROMISE Plan may include evidence-based or promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the following categories:
 (1)Early childhood development services (such as prenatal and neonatal health services), early childhood prevention, voluntary home visiting programs, nurse-family partnership programs, parenting and healthy relationship skills training, child abuse prevention programs, Early Head Start, and Head Start.
 (2)Child protection and safety services (such as foster care and adoption assistance programs), family stabilization programs, child welfare services, and family violence intervention programs.
 (3)Youth and adolescent development services, including job training and apprenticeship programs, job placement and retention training, education and after school programs (such as school programs with shared governance by students, teachers, and parents, and activities for youth between the hours of 3 p.m. and 6 p.m. in the afternoon), mentoring programs, conflict resolution skills training, sports, arts, life skills, employment and recreation programs, summer jobs, and summer recreation programs, and alternative school resources for youth who have dropped out of school or demonstrate chronic truancy.
 (4)Health and mental health services, including cognitive behavioral therapy, play therapy, and peer mentoring and counseling.
 (5)Substance abuse counseling and treatment services, including harm-reduction strategies. (6)Emergency, transitional, and permanent housing assistance (such as safe shelter and housing for runaway and homeless youth).
 (7)Targeted gang prevention, intervention, and exit services such as tattoo removal, successful models of anti-gang crime outreach programs (such as street worker programs), and other criminal street gang truce or peacemaking activities.
 (8)Training and education programs for pregnant teens and teen parents. (9)Restorative justice programs.
 (10)Alternatives to detention and confinement programs (such as mandated participation in community service, restitution, counseling, and intensive individual and family therapeutic approaches).
 (11)Prerelease, postrelease, and reentry services to assist detained and incarcerated youth with transitioning back into and reentering the community.
 277A.Authorization of appropriationsFor fiscal years 2016 through 2020, of the amount made available to carry out this part for any fiscal year, not more than 15 percent shall be made available to carry out this subpart.
								3PROMISE Implementation Grants
								278.PROMISE Implementation grants authorized
 (a)PROMISE Implementation grants authorizedThe Administrator of the Office of Juvenile Justice and Delinquency Prevention is authorized to award grants to units of local government and Indian tribes to assist PROMISE Coordinating Councils with implementing PROMISE Plans developed pursuant to subpart 2.
									(b)Grant duration and amount
 (1)DurationA grant awarded under this subtitle shall be for a 3-year period. (2)Maximum grant amountA grant awarded under this subtitle shall not be for more than $10,000,000 per year for each year of the grant period.
 (c)Non-Federal funds requiredFor each fiscal year during the 3-year grant period for a grant under this subtitle, each unit of local government or Indian tribe receiving such a grant for a PROMISE Coordinating Council shall provide, from non-Federal funds, in cash or in kind, 25 percent of the costs of the activities carried out with such grant.
 (d)EvaluationOf any funds provided to a unit of local government or an Indian tribe for a grant under this subtitle, not more than $100,000 shall be used to provide a contract to a competitively selected organization to assess the progress of the unit or tribe in addressing the unmet needs of youth in the community, in accordance with the needs and strengths assessed under section 276.
									279.PROMISE Implementation grant application requirements
 (a)Application requiredTo be eligible to receive a PROMISE Implementation grant under this subpart, a unit of local government or Indian tribe that received a PROMISE Assessment and Planning grant under subpart 2 shall submit an application to the Administrator of the Office of Juvenile Justice and Delinquency Prevention not later than one year after the date such unit of local government or Indian tribe was awarded such grant under subpart 2, in such manner, and accompanied by such information, as the Administrator, after consultation with the organization under section 223(f)(1), may require.
 (b)Contents of applicationEach application submitted under subsection (a) shall— (1)identify potential savings from criminal justice costs, public assistance costs, and other costs avoided by utilizing evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention;
 (2)document— (A)investment in evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to be provided by the unit of local government or Indian tribe;
 (B)the activities to be undertaken with the grants funds; (C)any expected efficiencies in the juvenile justice or other local systems to be attained as a result of implementation of the programs funded by the grant; and
 (D)outcomes from such activities, in terms of the expected numbers related to reduced criminal activity;
 (3)describe how savings sustained from investment in prevention and intervention practices will be reinvested in the continuing implementation of the PROMISE Plan; and
 (4)provide an assurance that the local fiscal contribution with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention in the community for which the PROMISE Coordinating Council was established for each year of the grant period will not be less than the local fiscal contribution with respect to such practices in the community for the year preceding the first year of the grant period.
										279A.Grant award guidelines
 (a)Selection and distributionGrants awarded under this subpart shall be awarded on a competitive basis. The Administrator shall— (1)take such steps as may be necessary to ensure that grants are awarded to units of local governments and Indian tribes in areas with the highest concentrations of youth who are—
 (A)at risk of involvement in juvenile delinquency or criminal street gang activity; and (B)involved in juvenile delinquency or street gang activity and who are at high risk of continued involvement; and
 (2)give consideration to the need for grants to be awarded to units of local governments and Indian tribes in each region of the United States, and among urban, suburban, and rural areas.
 (b)Extension of grant awardThe Administrator may extend the grant period under section 278(b)(1) for a PROMISE Implementation grant to a unit of local government or an Indian tribe, in accordance with regulations issued by the Administrator.
 (c)Renewal of grant awardSubject to the availability of appropriations, the Administrator may renew a PROMISE Implementation grant to a unit of local government or an Indian tribe to provide such unit or tribe with additional funds to continue implementation of a PROMISE Plan. Such a renewal—
 (1)shall be initiated by an application for renewal from a unit of local government or an Indian tribe;
 (2)shall be carried out in accordance with regulations issued by the Administrator; and (3)shall not be granted unless the Administrator determines such a renewal to be appropriate based on the results of the evaluation conducted under section 279F with respect to the community of such unit or tribe for which a PROMISE Coordinating Council was established, and for which such unit or tribe is applying for renewal.
 279B.ReportsNot later than one year after the end of the grant period for which a unit of local government or an Indian tribe receives a PROMISE Implementation grant, and annually thereafter for as long as such unit or tribe continues to receive Federal funding for a PROMISE Coordinating Council, such unit or tribe shall report to the Administrator regarding the use of Federal funds to implement the PROMISE Plan developed under section 275.
 279C.Authorization of appropriationsFor fiscal years 2016 through 2020, of the amount made available to carry out this part for any fiscal year, not more than 75 percent shall be made available to carry out this subpart.
								4General PROMISE Grant Provisions
 279D.Nonsupplanting clauseA unit of local government or Indian tribe receiving a grant under this part shall use such grant only to supplement, and not supplant, the amount of funds that, in the absence of such grant, would be available to address the needs of youth in the community with respect to evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention.
 279E.Grant application review panelThe Administrator of the Office of Juvenile Justice and Delinquency Prevention, in conjunction with the PROMISE Advisory Panel, shall establish and utilize a transparent, reliable, and valid system for evaluating applications for PROMISE Assessment and Planning grants and for PROMISE Implementation grants, and shall determine which applicants meet the criteria for funding, based primarily on a determination of greatest need (in accordance with section 272), with due consideration to other enumerated factors and the indicated ability of the applicant to successfully implement the program described in the application.
								279F.Evaluation of PROMISE grant programs
 (a)Evaluation requiredSubject to the availability of appropriations under this part, the Administrator shall, in consultation with the organization provided assistance under section 223(f)(1), provide for an evaluation of the programs and activities carried out with grants under this part. In carrying out this section, the Administrator shall—
 (1)award grants to institutions of higher education (including institutions that are eligible to receive funds under part F of title III of the Higher Education Act of 1965 (20 U.S.C. 1067q et seq.)), to facilitate the evaluation process and measurement of achieved outcomes;
 (2)identify evidence-based and promising practices used by PROMISE Coordinating Councils under PROMISE Implementation grants that have proven to be effective in preventing involvement in, or diverting further involvement in, juvenile delinquency or criminal street gang activity; and
 (3)ensure— (A)that such evaluation is based on the performance standards that are developed by the PROMISE Advisory Panel in accordance with section 223(g)(1)(C);
 (B)the development of longitudinal and clinical trial evaluation and performance measurements with regard to the evidence-based and promising practices funded under this part; and
 (C)the dissemination of the practices identified in paragraph (2) to the National Research Center for Proven Juvenile Justice Practices (established under section 279D), units of local government, and Indian tribes to promote the use of such practices by such units and tribes to prevent involvement in, or to divert further involvement in, juvenile delinquency or criminal street gang activity.
 (b)Results to the national research center for proven juvenile justice practicesThe Administrator shall provide the results of the evaluation under subsection (a) to the National Research Center for Proven Juvenile Justice Practices established under section 279G.
									5Promise Research Centers
								279G.Establishment of the National Research Center for Proven Juvenile Justice Practices
 (a)Center establishedSubject to the availability of appropriations, the Administrator shall award a grant to a nonprofit organization with a national reputation for expertise in operating or evaluating effective, evidence-based practices related to juvenile delinquency and criminal street gang activity prevention or intervention to develop a National Research Center for Proven Juvenile Justice Practices. Such Center shall—
 (1)collaborate with institutions of higher education as regional partners to create a best practices juvenile justice information-sharing network to support the programs and activities carried out with grants under subpart 3 of this part;
 (2)collect, and disseminate to PROMISE Coordinating Councils, research and other information about evidence-based and promising practices related to juvenile delinquency and criminal street gang activity prevention and intervention to inform the efforts of PROMISE Coordinating Councils and regional research partners and to support the programs and activities carried out with grants under subpart 3 of this part;
 (3)increase the public’s knowledge and understanding of effective juvenile justice practices to prevent crime and delinquency and reduce recidivism; and
 (4)develop, manage, and regularly update a site to disseminate proven practices for successful juvenile delinquency prevention and intervention.
 (b)Authorization of appropriationsOf the amount made available to carry out this part— (1)for fiscal year 2016, not more than 2.5 percent of such amount shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 4 percent of such amount shall be made available to carry out this section.
										279H.Grants for regional research proven practices partnerships
 (a)Grant program authorizedThe Administrator shall, subject to the availability of appropriations, establish a grant program to award grants to institutions of higher education to serve as regional research partners with PROMISE Coordinating Councils that are located in the same geographic region as an institution, in collaboration with the National Research Center for Proven Juvenile Justice Practices authorized under section 279D. Regional research partners shall provide research support to such PROMISE Coordinating Councils, including—
 (1)assistance with preparing PROMISE grant applications under subpart 3, including collection of baseline data for such applications;
 (2)assistance with the needs and strengths assessments conducted under section 274; and (3)provision of support services to PROMISE grant recipients for data collection and analysis to assess progress under the PROMISE grant.
 (b)Authorization of appropriationsOf the amount made available to carry out this part— (1)for fiscal year 2016, not more than 2.5 percent of such amount shall be made available to carry out this section; and
 (2)for fiscal years 2017 through 2020, not more than 4 percent of such amount shall be made available to carry out this section.
										.
 211.Administrative authoritySection 299A(e) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(e)) is amended by striking requirements described in paragraphs (11), (12), and (13) of section 223(a) and inserting core requirements.
 212.Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended— (1)in section 204(b)(6) (42 U.S.C. 5614(b)(6)), by striking section 223(a)(15) and inserting section 223(a)(16);
 (2)in section 246(a)(2)(D) (42 U.S.C. 5656(a)(2)(D)), by striking section 222(c) and inserting section 222(d); and (3)in section 299D(b) (42 U.S.C. 5675(b)), by striking section 222(c) and inserting section 222(d).
				IIIIncentive grants for local delinquency prevention programs
 301.DefinitionsSection 502 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is amended—
 (1)in the section heading, by striking Definition and inserting Definitions; and (2)by striking this title, the term and inserting the following: “this title—
					
 (1)the term mentoring means matching 1 adult with 1 or more youths (not to exceed 4 youths) for the purpose of providing guidance, support, and encouragement aimed at developing the character of the youths, where the adult and youths meet regularly for not less than 4 hours each month for not less than a 9-month period; and
 (2)the term. 302.Grants for delinquency prevention programsSection 504(a) of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783(a)) is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (9)mentoring programs..
 303.Technical and conforming amendmentThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking title V, as added by the Juvenile Justice and Delinquency Prevention Act of 1974 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and conforming amendments).
			IVMiscellaneous provisions
			401.Evaluation by Government Accountability Office
 (a)EvaluationNot later than October 1, 2016, the Comptroller General of the United States shall— (1)conduct a comprehensive analysis and evaluation regarding the performance of the Office of Juvenile Justice Delinquency and Prevention (referred to in this section as the agency), its functions, its programs, and its grants;
 (2)conduct a comprehensive audit and evaluation of a selected, statistically significant sample of grantees (as determined by the Comptroller General) that receive Federal funds under grant programs administered by the Office of Juvenile Justice Delinquency and Prevention including a review of internal controls to prevent fraud, waste, and abuse of funds by grantees; and
 (3)submit a report in accordance with subsection (d). (b)Considerations for evaluationIn conducting the analysis and evaluation under subsection (a)(1), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)the extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies;
 (2)the potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating those programs;
 (3)whether present functions or operations are impeded or enhanced by existing statutes, rules, and procedures;
 (4)the number and types of beneficiaries or persons served by programs carried out by the agency; (5)the manner with which the agency seeks public input and input from State and local governments on the performance of the functions of the agency;
 (6)the extent to which the agency complies with section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);
 (7)whether greater oversight is needed of programs developed with grants made by the agency; and (8)the extent to which changes are necessary in the authorizing statutes of the agency in order for the functions of the agency to be performed in a more efficient and effective manner.
 (c)Considerations for auditsIn conducting the audit and evaluation under subsection (a)(2), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)whether grantees timely file Financial Status Reports; (2)whether grantees have sufficient internal controls to ensure adequate oversight of grant fund received;
 (3)whether disbursements were accompanied with adequate supporting documentation (including invoices and receipts);
 (4)whether expenditures were authorized; (5)whether subrecipients of grant funds were complying with program requirements;
 (6)whether salaries and fringe benefits of personnel were adequately supported by documentation; (7)whether contracts were bid in accordance with program guidelines; and
 (8)whether grant funds were spent in accordance with program goals and guidelines. (d)Report (1)In generalThe Comptroller General of the United States shall submit a report regarding the evaluation conducted under subsection (a) and audit under subsection (b), together with supporting materials, to the Speaker of the House of Representatives and the President pro tempore of the Senate, and be made available to the public, not later than October 1, 2016.
 (2)ContentsThe report submitted in accordance with paragraph (1) shall include all audit findings determined by the selected, statistically significant sample of grantees as required by subsection (a)(2) and shall include the name and location of any selected grantee as well as any findings required by subsection (a)(2).
					402.Authorization of appropriations
 (a)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by adding at the end the following:
					
						VIAuthorization of appropriations; accountability and oversight
							601.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this Act— (1)$262,500,000 for fiscal year 2016;
 (2)$267,750,000 for fiscal year 2017; (3)$273,105,000 for fiscal year 2018;
 (4)$278,565,000 for fiscal year 2019; and (5)$284,130,000 for fiscal year 2020, and for each succeeding fiscal year.
 (b)Mentoring programsNot more than 10 percent of the amount made available under subsection (a) for a fiscal year may be used for mentoring programs.
 (c)Part G fundsNot more than 10 percent of the amount made available under subsection (a) for a fiscal year may be used to carry out part G of title II..
 (b)Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking— (1)section 299 (42 U.S.C. 5671);
 (2)section 388 (42 U.S.C. 5751); (3)section 408 (42 U.S.C. 5777); and
 (4)section 505 (42 U.S.C. 5784). 403.Accountability and oversight (a)In generalTitle VI of the Juvenile Justice and Delinquency Prevention Act of 1974, as added by this Act, is amended by adding at the end the following:
					
 602.Accountability and oversightAll grants awarded by the Attorney General under this Act shall be subject to the following accountability provisions:
							(1)Audit requirement
 (A)DefinitionsIn this paragraph— (i)the term Inspector General means the Inspector General of the Department of Justice; and
 (ii)the term unresolved audit finding means a finding in the final audit report of the Inspector General— (I)that the audited grantee has used grant funds for an unauthorized expenditure or otherwise unallowable cost; and
 (II)that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.
 (B)RequirementBeginning in the first fiscal year beginning after the date of enactment of this Act, and in each fiscal year thereafter, the Inspector General shall conduct audits of recipients of grants under this Act to prevent waste, fraud, and abuse of funds by grantees.
 (C)Number of grantees to be auditedThe Inspector General shall determine the appropriate number of grantees to be audited under subparagraph (B) each fiscal year.
 (D)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the first 2 fiscal years beginning after the 12-month period described in subparagraph (A)(ii)(II).
 (E)PriorityIn awarding grants under this Act, the Attorney General shall give priority to an eligible entity that did not have an unresolved audit finding during the 3 fiscal years prior to the date on which the eligible entity submits an application for a grant under this Act.
 (F)ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under subparagraph (D), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the general fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the general fund under clause (i) from the grantee that was erroneously awarded grant funds.
									(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs described in this Act, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Attorney General may not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
								(C)Disclosure
 (i)In generalEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including—
 (I)the independent persons involved in reviewing and approving such compensation; (II)the comparability data used; and
 (III)contemporaneous substantiation of the deliberation and decision. (ii)Public inspection upon requestUpon request, the Attorney General shall make the information disclosed under clause (i) available for public inspection.
									(3)Conference expenditures
 (A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or such assistant attorneys general, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
								(4)Prohibition on lobbying activity
 (A)In generalAmounts authorized to be appropriated under this Act may not be utilized by any recipient of a grant made using such amounts to—
 (i)lobby any representative of the Department of Justice regarding the award of grant funding; or (ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.
 (B)PenaltyIf the Attorney General determines that any recipient of a grant made using amounts authorized to be appropriated under this Act has violated subparagraph (A), the Attorney General shall—
 (i)require the grant recipient to repay the grant in full; and (ii)prohibit the grant recipient from receiving another grant under this Act for not less than 5 years.
 (5)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of the Youth Justice Act of 2015, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—
 (A)all audits issued by the Office of the Inspector General of the Department of Justice under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (B)all mandatory exclusions required under paragraph (1)(D) have been issued; (C)all reimbursements required under paragraph (1)(F)(i) have been made; and
 (D)includes a list of any grant recipients excluded under paragraph (1)(D) during the preceding fiscal year..
				(b)Technical and conforming amendment
 (1)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking section 407 (42 U.S.C. 5776a).
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the first day of the first fiscal year beginning after the date of enactment of this Act.
 (3)Savings clauseIn the case of an entity that is barred from receiving grant funds under paragraph (2) or (7)(B)(ii) of section 407 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5776a), the amendment made by paragraph (1) of this subsection shall not affect the applicability to the entity, or to the Attorney General with respect to the entity, of paragraph (2), (3), or (7) of such section 407, as in effect on the day before the effective date under paragraph (2) of this subsection.
					VJuvenile accountability block grants
 501.Grant eligibilitySection 1802(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–2(a)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)assurances that the State agrees to comply with the core requirements, as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603), applicable to the detention and confinement of juveniles..
				
